Exhibit 12.01 Utah Medical Products, Inc. Exhibit 12 to Registration Statement on Form S-3 Calculation of ratio of earnings to fixed charges pursuant to Item 503(d) of Regulation S-K Six months ended Year ended December 31, 6/30/2008 2007 2006 2005 2004 2003 Fixed charges (a) interest expensed and capitalized $ 125,848 $ 270,315 $ 254,807 $ 9,767 $ - $ 46,803 (b)amortized premiums, discounts and caaitalized expenses related to indebtedness - (c) estimated interest within rental expense 28,372 56,048 54,998 53,972 54,191 52,748 (d)preference security dividend requirements of subsidiaries - Total fixed charges $ 154,220 $ 326,363 $ 309,805 $ 63,739 $ 54,191 $ 99,551 Earnings Total of: (a)Pretax income from continuing operations: $ 5,629,874 $ 12,038,193 $ 12,417,535 $ 10,214,223 $ 16,117,471 $ 33,852,443 (b)fixed charges 154,220 326,363 309,805 63,739 54,191 99,551 (c)amortization of capitalized interest - (d)distrubuted income of equity investees - (e)issuer's share of of pre-tax losses of equity investees - 5,784,094 12,364,556 12,727,340 10,277,962 16,171,662 33,951,994 Less: (a)interest capitalized - (b)preference security dividend requiremtns of consolidated subsidiaries - (c)minority interest in pre-tax income of subsidiaries that have not incurred fixed charges - Total Earnings $ 5,784,094 $ 12,364,556 $ 12,727,340 $ 10,277,962 $ 16,171,662 $ 33,951,994 Ratio of earnings to fixed charges 37.5 37.9 41.1 161.3 298.4 341.1
